In this case appellant was convicted in the County Court at law of Harris County, Texas, of a violation of the tick eradication Act passed by the Thirty-fifth Legislature and on appeal brings his case before us for review. The facts need not be stated as the case must be reversed and dismissed because the information and complaint are fatally defective.
Section 15 of chapter 60 of the General Laws of Texas enacted by the Thirty-fifth Legislature, penalizes any person, company or corporation owing, controlling or caring for any domestic animal or animals located in any territory quarantined through the *Page 282 
provisions of said Act, who shall refuse or fail to dip such live stock at such time and manner "as directed in writing by the Live Stock Sanitary Commission."
This clearly requires the State to allege and prove a notification in writing of the time and manner such dipping is required to be done by the Live Stock Sanitary Commission. An inspection of the complaint and information in the instant case discloses a failure to allege that the notification was in writing. This is fatally defective.
The case will be reversed and dismissed.
Dismissed.